Citation Nr: 0425454	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1965 to September 1966.  The veteran 
died on February [redacted], 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 1999 the appellant testified at a personal hearing 
before a hearing officer at the RO.  A transcript of that 
hearing is of record.  In March 2004, the appellant failed to 
report for a scheduled Travel Board hearing.  

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in September 
1966.

2.  He died on February [redacted], 1998.

3.  His service connected disabilities were rated totally 
disabling from December 16, 1988 until he died, a period of 9 
years, 2 months, and 8 days.  

CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue; this claim was considered 
on the merits.  The appellant was notified why the claim was 
denied in the May 1998 RO rating decision and in a September 
1998 statement of the case (SOC).  She and her representative 
were notified, generally, of the VCAA with identification of 
the parties responsible for obtaining pertinent evidence.  
See RO rating decision of May 1998, SOC dated in September 
1998 and supplemental SOCs (SSOCs) mailed to the appellant in 
April 1999 and March 2003.  The March 2003 SSOC included 
pertinent VCAA regulations.  As to notice content (and 
specifically that the appellant should be advised to submit 
everything pertinent to her claim), it is noteworthy that in 
May 2003 the appellant advised VA that she had no additional 
evidence to submit.  See VA Form 1-646.  

Regarding timing of notice, while the appellant was not 
notified of the VCAA in advance of the May 1998 rating 
decision, such notice obviously could not have been given 
prior to enactment of the VCAA.  Notice was provided prior to 
the RO's last adjudication and certification of the case to 
the Board.  She has had ample opportunity to respond.  It is 
also noteworthy that the critical facts in this matter, i.e., 
when the veteran was discharged from service; when he died; 
and how long a total rating was in effect for his service 
connected disabilities have not been placed in dispute.  The 
law is dispositive, and the appellant is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. January 7, 2004).  see also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

The facts necessary to adjudicate the matter at hand are 
fully developed, and the duty to assist the 
claimant/appellant is also met.  

There is one further matter of note.  In Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  In August 
2004, following issuance of the March 2003 SSOC, additional 
private medical records (dated in June and July 2004) were 
received.  The RO has not reviewed this evidence, and the 
appellant explicitly did waive such review.  However, as the 
additional evidence does not pertain to the matter at hand, 
there is no defer appellate action on this matter pending AOJ 
review of the additional evidence.  

DIC benefits are paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
cause of death was service connected when death was not 
caused by his or her own willful misconduct, and at the time 
of death the veteran was in receipt of, or for any reason was 
not in receipt of but would have been entitled to receive, 
compensation for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

VA records show that during his lifetime the veteran had 
established service connection for post-traumatic stress 
disorder (PTSD) (100 percent), acquired absence of the right 
eye with cul-de-sac reconstruction (40 percent) and a donor 
site scar (0 percent).  A December 1990 rating decision 
awarded an increased 100 percent rating for PTSD (and a total 
rating based on individual unemployability (TDIU)) effective 
from December 16, 1988.  Prior to the increase, PTSD had been 
service connected, rated 30 percent, also effective from 
December 16, 1998.  was granted in the December 1990 rating 
decision.  

The facts establish that many years after discharge from 
active duty, service connection was established for 
disability rated totally disabling effective from December 
16, 1988 until the veteran died on February [redacted], 1998 (a 
period of 9 years, 2 months, and 8 days).  These facts are 
not in dispute.  As the facts do not satisfy either of the 
two alternate criteria for establishing entitlement to the 
benefit sought (i.e., total disability for 10 years prior to 
the veteran's death or 5 years prior to death if beginning on 
service discharge), the legal requirement for establishing 
entitlement to this benefit sought is not satisfied.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the critical 
evidence is uncontested and is against the appellant's claim.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.
REMAND

In August 2004, subsequent to the most recent, March 2003, 
SSOC the appellant submitted additional private medical 
evidence (dated in June and July 2004).  A statement by the 
appellant (dated in May 2004) and a lay statement by the 
veteran's father, dated in June 2004, were also received.  
This evidence contains information pertinent in the matter of 
entitlement to service connection for the cause of the 
veteran's death, and has not been reviewed the RO.  The 
appellant has not waived RO review.  In fact she specifically 
indicated "I do no waive" RO initial consideration of this 
evidence.  The Board is now required to return the record to 
the RO for initial consideration of the additional evidence.  
See DAV, supra.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Here, service-connection was established for PTSD, acquired 
absence of the right eye with cul-de-sac reconstruction, and 
a donor site scar.  The death certificate issued in March 
1998 shows that the veteran's death was immediately caused by 
cardiopulmonary arrest, respiratory insufficiency and 
emphysema.  It also notes that "post traumatic stress 
syndrome" was a "significant" condition which contributed 
to the veteran's death but was not related to the above-cited 
immediate causes.  

VA has not sought a medical opinion as to whether or not any 
of the veteran's service-connected disabilities contributed 
to cause the veteran's death.  A May 1999 letter from a VA 
physician states that the veteran's "profound PTSD and 
advanced emphysema were directly contributory to his 
demise."  Private medical records recently received seem to 
imply some sort of nexus, between the veteran's death and his 
service-connected PTSD.  Clarification of medical evidence is 
necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate specialist(s) for an 
opinion as to whether it is as likely as 
not that a service-connected disability 
substantially or materially contributed 
to cause his death.  The reviewing 
physician should note the definitions in 
38 C.F.R. § 3.312 (c)(1)(3), outlined 
above.  The physician should specifically 
comment on the VA and private medical 
opinions noted, which seem to imply there 
is a nexus between the veteran's service-
connected PTSD and his death.  The 
reviewing physician should explain the 
rationale for all opinions given.
2.  The RO should then review the entire 
record and re-adjudicate this claim.  If 
it remains denied, the RO should issue an 
appropriate SSOC, and give the appellant 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purposes of this remand are to satisfy the mandates of 
the Federal Circuit in DAV, supra, and to assist the 
appellant in development of her claim is met.  She has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



